Case 5:19-mj-03546 Document 1 Filed on 12/19/19 in TXSD Page 1of1

AO 91 (Rev. EI/E1) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

United States of America

v.
Ernesto Alonso ORNELAS-Villalpando Case No.

Ne Nee Nee” Nee Smee Ne Nee

 

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of December 18, 2019 in the county of Zapata in the

 

 

Southern District of Texas , the defendant(s) violated:

Code Section Offense Description
8 USC 1326° A citizen of Mexico, who has previously been REMOVED or has departed the United

States while an order of REMOVAL is outstanding was thereafter found in the United
States in or near Zapata, Texas the said Defendant having not obtained the consent of the
Attorney General of the United States (prior to March 1, 2003) or of the Secretary of the
Department of Homeland Security (March 1, 2003 and thereafter- Title 6, United States
Code, Sections 202 and 557) for the reapplication by the said Defendant for admission into
the United States.

This criminal complaint is based on these facts:

On or about December 18, 2019 the defendant Ernesto Alonso ORNELAS- Villalpando was apprehended near Zapata, Texas . After a
brief interview it was determined that, Ernesto Alonso ORNELAS-Villalpando was an undocumented alien from Mexico and
subsequently placed under arrest. Further investigation revealed that Ernesto Alonso ORNELAS-Villalpando was previously
REMOVED from the United States on 02/09/2018 at Laredo, Tx. There is no record that Ernesto Alonso ORNELAS-Villalpando has
applied for or received permission from the Attorney General or the Secretary of Homeland Security to re-enter the United States after

deportation.

[" |continued on the attached sheet. /S/Joshua Steele

 

Complainant's signature

Joshua Steele Border Patrol Agent
Printed name and title

 

Sworn to before me and signed in my presence,

Date: December 20, 2019

 

Judge's signature

City and state: Laredo, Texas Diana Song Quiroga _U.S. Magistrate Judge
Printed name and title
